              Case:14-01848-jwb        Doc #:60 Filed: 07/02/19        Page 1 of 5




                    UNITED STATES BANKRUPTCY COURT
            WESTERN DISTRICT OF MICHIGAN DISTRICT OF MICHIGAN
                         TRAVERSE CITY DIVISION

In re: DONALD M WAY                          §       Case No. 14-01848
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Brett N. Rodgers, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/19/2014.

       2) The plan was confirmed on 05/09/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/25/2016, 11/05/2018.

       5) The case was discharged under 11 U.S.C § 1328(b) on 06/11/2019.

       6) Number of months from filing or conversion to last payment: 59.

       7) Number of months case was pending: 63.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $76,620.00.

       10) Amount of unsecured claims discharged without full payment: $20,178.61.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
              Case:14-01848-jwb        Doc #:60 Filed: 07/02/19       Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 97,787.50
      Less amount refunded to debtor(s)                         $ 618.57
NET RECEIPTS                                                                     $ 97,168.93



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                  $ 5,269.31
       Court Costs                                                 $ 0.00
       Trustee Expenses & Compensation                        $ 5,385.88
       Other                                                       $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 10,655.19

Attorney fees paid and disclosed by debtor(s):                  $ 883.00



Scheduled Creditors:
Creditor                                        Claim        Claim       Claim    Principal    Interest
Name                               Class    Scheduled     Asserted    Allowed         Paid        Paid
JEFFREY D MAPES PLC                Lgl       3,200.00     6,660.83    6,660.83    5,269.31        0.00
ONEWEST BANK FSB                   Con     179,869.00   188,683.93        0.00   72,778.00        0.00
ONEWEST BANK FSB                   Sec      17,000.00    18,593.19   18,593.19   13,735.74        0.00
CAPITAL ONE BANK USA NA            Uns       5,843.00     5,843.55    5,843.55        0.00        0.00
PORTFOLIO RECOVERY                 Uns         676.00       701.55      701.55        0.00        0.00
CAPITAL ONE BANK USA NA            Uns         605.00       605.96      605.96        0.00        0.00
CARM                               Uns         286.65          NA          NA         0.00        0.00
CHASE                              Uns       2,408.00          NA          NA         0.00        0.00
QUANTUM3 GROUP LLC                 Uns       1,302.00     1,302.43    1,302.43        0.00        0.00
CORE RECOVER                       Uns         811.00          NA          NA         0.00        0.00
CORE RECOVER                       Uns         300.00          NA          NA         0.00        0.00
CORE RECOVER                       Uns         272.00          NA          NA         0.00        0.00
CORE RECOVER                       Uns         191.00          NA          NA         0.00        0.00
AMERICAN INFOSOURCE LP AS          Uns         151.00       166.56      166.56        0.00        0.00
CORE RECOVER                       Uns          57.00          NA          NA         0.00        0.00
PORTFOLIO RECOVERY                 Uns         400.00     1,662.04    1,662.04        0.00        0.00
CAVALRY SPV I, LLC                 Uns         748.00       531.27      531.27        0.00        0.00
GRAND TRAVERSE RADIOLOGIST         Uns         209.00          NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
              Case:14-01848-jwb       Doc #:60 Filed: 07/02/19   Page 3 of 5




Scheduled Creditors:
Creditor                                      Claim      Claim      Claim      Principal   Interest
Name                              Class   Scheduled   Asserted   Allowed           Paid       Paid
HAND SURGERY OF NORTHERN MI       Uns        260.00        NA         NA           0.00       0.00
IC SYSTEMS INC                    Uns        261.00        NA         NA           0.00       0.00
MONARCH RECOVERY                  Uns      1,190.19        NA         NA           0.00       0.00
PORTFOLIO RECOVERY                Uns      1,662.00        NA         NA           0.00       0.00
AMERICAN INFOSOURCE LP AS         Uns      1,850.00     272.59     272.59          0.00       0.00
NORTHWESTERN MI EMERGENCY         Uns         34.37        NA         NA           0.00       0.00
ALLIED EMS                        Uns      1,091.70   1,091.70   1,091.70          0.00       0.00
RUSSELL COLLECTION AGENCY         Uns         59.00      58.75      58.75          0.00       0.00
CLERK OF THE COURT                Adm        281.00     281.00     281.00          0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
              Case:14-01848-jwb      Doc #:60 Filed: 07/02/19   Page 4 of 5




Summary of Disbursements to Creditors:

                                             Claim               Principal     Interest
                                             Allowed             Paid          Paid
Secured Payments:
      Mortgage Ongoing                             $ 0.00       $ 72,778.00        $ 0.00
      Mortgage Arrearage                     $ 18,593.19        $ 13,735.74        $ 0.00
      Debt Secured by Vehicle                      $ 0.00             $ 0.00       $ 0.00
      All Other Secured                            $ 0.00             $ 0.00       $ 0.00
TOTAL SECURED:                               $ 18,593.19        $ 86,513.74        $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                $ 0.00             $ 0.00        $ 0.00
        Domestic Support Ongoing                  $ 0.00             $ 0.00        $ 0.00
        All Other Priority                        $ 0.00             $ 0.00        $ 0.00
TOTAL PRIORITY:                                   $ 0.00             $ 0.00        $ 0.00

GENERAL UNSECURED PAYMENTS:                  $ 12,236.40             $ 0.00        $ 0.00



Disbursements:

       Expenses of Administration            $ 10,655.19
       Disbursements to Creditors            $ 86,513.74

TOTAL DISBURSEMENTS:                                            $ 97,168.93




UST Form 101-13-FR-S (9/1/2009)
               Case:14-01848-jwb         Doc #:60 Filed: 07/02/19          Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 07/02/2019                        By: /s/ Brett N. Rodgers
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
